Citation Nr: 1729657	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as nervous breakdown, depression, adjustment disorder, and schizophrenia. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had honorable active service with the United States Army from February 1977 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO continued the previous denial of service connection for a nervous breakdown.  However, subsequent to the August 2003 last final rating decision that denied service connection for a nervous breakdown, existing pertinent service department records that were not previously associated with the Veteran's claim were associated with the record.  Thus, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(i) (2016).

The scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disability as noted on the title page. 

The record raises the issue of entitlement to a total rating based on unemployability (TDIU) due to the Veteran's service-connected schizophrenia disability herein.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's schizophrenia disorder cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, namely schizophrenia.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II.  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty for training or active military, naval, or air service.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background  

The Veteran contends that his current psychiatric disorder began during active service.  He further contends that this disorder has continued since such time.  

The Veteran's service treatment records include a February 1977 induction physical examination, which is negative for complaints, treatment, or a diagnosis of a psychiatric disorder.  A service treatment record dated in March 1977 notes the Veteran reported stomach problems; the examiner noted he had difficulty in adjusting to the stress of basic training.  An early November 1977 psychiatric evaluation notes the Veteran's report of inability to pay attention that was manifested by incidents such as walking into walls, as well as loss of memory, temper outbursts that resulted in harming others, and hearing voices.  Examination revealed an elevated mood, confused behavior, memory loss, and auditory hallucinations.  There was no evidence of suicidal or homicidal ideation; the examiner found a mild tendency toward a manic depressive behavioral pattern.  A subsequent November 17, 1977 record notes admission for diagnoses of manic depression and schizoid personality; the examiner noted that Veteran's affect was fearful and that he was in possession of a small bomb.  The Veteran was discharged on November 22, 1977.  The December 1977 separation physical examination demonstrates an abnormal clinical psychiatric evaluation; the examiner found sociopathic tendencies.  

Service personnel records include a psychiatric evaluation dated November 21, 1977.  The evaluation indicates that the Veteran was apprehended in possession of a small bomb he made in physics class.  The Veteran denied a plan to use the bomb unless someone made him angry.  Examination revealed questionable hallucinations and orientation was intact.  The diagnosis was schizoid personality with antisocial and hysterical tendencies; recommendation was discharge from active service.  

Post-service records include a July 2002 VA outpatient treatment record that notes the Veteran reported feelings of depression with suicidal ideation for the past few months.  At the time, the Veteran reported that he was in the midst of a divorce, and currently lived with his girlfriend.  He stated that he began a job in May 2002; however, left the new job yesterday.  Upon examination, the examiner noted a diagnosis of depression, not otherwise specified.  

A September 2002 record notes the Veteran requested counseling.  He stated that he had insomnia lasting for several days that included periods of high energy with an irritable mood.  The Veteran reported that he had a history of incarceration for four years due to attempted murder, and explained that he was medicated at that time.  He also reported a history of substance abuse.  Upon examination, the Veteran was noted to have poor hygiene; he was odorous and wore dirty clothing.  His affect was constricted; he was fully oriented; his speech was normal; there was no evidence of hallucinations; his judgment was fair.  The diagnosis was adjustment disorder with depressive mood.  

Social Security Administration (SSA) records demonstrate the Veteran was determined disabled on November 1, 2003, due to a primary diagnosis of schizophrenia and other psychotic disorder.  SSA records indicate that the Veteran is homeless, as well as antisocial.  These records also indicate that the Veteran's symptoms of depression affect his memory.    

The Veteran underwent a VA examination in August 2014, during which the Veteran reported that he was prescribed psychotropic medications, to include Risperidone, Citalopram, Bupropion, and Latuda.  He stated his medications kept his audio and visual hallucinations "down to a minimum."  Regarding active service, the Veteran reported that he was discharged for possession of an explosive device.  Since discharge, he reported that he lived on the streets for six years.  Upon examination, the examiner noted DSM-5 diagnoses of unspecified schizophrenia and other psychotic disorder, as well as unspecified depressive disorder.  The examiner noted that he reviewed the evidence of record and found that the Veteran's current diagnoses were "less likely than not" incurred in or caused by active service.  While the examiner noted the Veteran's treatment for in service for sociopathic tendencies, schizoid personality disorder, and manic depressive disorder, he found that the Veteran's sleep disturbance and hallucinations began after discharge from service.  The examiner concluded that there was no evidence in the record of treatment for depressive symptoms until 2002, when the Veteran was diagnosed with adjustment disorder and depressed mood.  

The Veteran underwent a second VA examination in June 2015, during which he reported that he last worked in a tire warehouse in 1996.  He noted that he was in receipt of SSA disability due to his mental difficulties.  The Veteran reported that he took prescribed medications, to include Latuda, Risperdal, Celexa, and Wellbutrin.  He stated that he was treated by a VA psychiatrist every two weeks for his psychiatric symptoms, to include anxiety and depression.  The Veteran reported that he self-medicated with drugs and alcohol in the past.  Examination revealed overt hallucinations.  His mood was anxious and nervous.  His affected was restricted.  The examiner noted that the Veteran was vague in his responses and seemed paranoid and suspicious.  The diagnosis per the DSM-5 was schizophrenia.  

Upon examination and review of the record, as well as documented relevant medical literature, the examiner found that the Veteran's current schizophrenia "more likely than not" began during his active service.  In providing this opinion, she provided an extensive review of the record.  The examiner noted the March 1977 service treatment record that indicates the Veteran had difficulty adjusting to basic training, as well as the November 1977 record that notes the Veteran's report of inability to pay attention manifested by incidents such as walking into walls, loss of memory, and temper outbursts that resulted in harming others and hearing voices.  The examiner also noted the in-service November 17, 1977 admission date and discharge dated of November 22, 1977 that resulted in a diagnosed of schizoid personality.  She noted that the November 17, 1977 record demonstrates that the Veteran is depressive and fashioned a small bomb out of homemade materials.  The examiner acknowledged the August 2014 VA examiner's opinion; however, she found that the Veteran's depressive symptoms, auditory hallucinations (hearing voices), and his current schizophrenia diagnosis began in service, as the record clearly shows that the Veteran was discharged from active service for such symptoms and diagnosis.     

IV.  Analysis

The Board finds that the evidence of record supports a grant of service connection for schizophrenia.  

The medical evidence of record establishes that the Veteran has a current schizophrenia disability.  In addition, the June 2015 VA examiner found the Veteran's current schizophrenia to be related to his active service.  In this regard, the examiner provided a thorough review of the record, to include the Veteran's service treatment records, service personnel records, post-service VA outpatient treatment records, and the August 2014 VA examination report.  The examiner also cited to and submitted relevant medical literature to support her opinion.  Moreover, the examiner considered the Veteran's lay statements and history of mental health difficulties, to include his ongoing symptoms of depression, inability to hold a job, auditory and sometimes visual hallucinations, and temper outbursts.  The examiner noted the Veteran's propensity toward violent behavior that was documented in service, as well as his post-service incarceration for a four year period due to attempted murder.    

Further, the Board finds the Veteran's statements concerning the nature of his symptoms and onset since active service, subsequent to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

The Board acknowledges that August 2014 VA opinion is presented as against the Veteran's claim.  However, in crafting his opinion, the VA examiner in significant part, noted that Veteran's hallucinations began after discharge from service.  The Board finds the examiner's rationale to be inadequate, as the evidence of record clearly demonstrates that the Veteran experienced auditory hallucinations during active service, in November 1977.   

Accordingly, service connection for schizophrenia is warranted.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


